DETAILED ACTION
	This is the final office action for application 15/435,591, filed 2/17/2017, which is a continuation of 13/049,075, filed 3/16/2016, and which claims priority to provisional application 61/315,157, filed 3/18/2010, after the request for continued examination filed 4/15/2021.
	Claims 3-5 are pending in the application, and are considered herein.  
In light of the claim amendments filed 12/6/2021, the claim objection is withdrawn, the rejections under 35 U.S.C. 112(a), (b), and (d) are withdrawn, and the prior art rejections are respectfully maintained. New grounds of rejection under 35 U.S.C. 112(b) are presented.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “directing said hot medium” in line 37. There is insufficient antecedent basis for this limitation, because there is no prior recitation of “a hot medium.” The Examiner recommends amended the limitation to recite “directing a hot medium.”



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishijima, et al. (U.S. Patent Application Publication 2005/0217714 A1), in view of Nemir, et al. (U.S. Patent Application 2010/0154855 A1).
In reference to Claim 3, Nishijima teaches a method of harvesting energy (Figs. 1-2, with additional details shown in Figs. 3-6, paragraphs [0049]-[0083]).

The method of Nishijima comprises a step of providing a first flange on said first waste heat recovery pipe end. This “first flange” is indicated in the inset of Fig. 2 below, and is further shown in Fig. 1 to be installed in a vehicle exhaust system.
The method of Nishijima comprises a step of providing a second flange on said second waste heat recovery pipe end. This “first flange” is indicated in the inset of Fig. 2 below, and is further shown in Fig. 1 to be installed in a vehicle exhaust system.


    PNG
    media_image1.png
    437
    762
    media_image1.png
    Greyscale

The method of Nishijima further comprises a step of providing an external circuit (corresponding to the lead wires 14, the ECU 18, the conversion circuit 1 and the battery 16, Fig. 1, paragraphs [0075]-[0076]).
The method of Nishijima comprises a step of locating a vehicle exhaust system source of waste heat (corresponding to the vehicle exhaust system shown in Fig. 1) (paragraph [0049]).

The method of Nishijima further comprises a step of passing exhaust gases through pipe 20, wherein the heat from the exhaust gas is used to generate power by the thermoelectric devices (paragraph [0075]).
This disclosure teaches the limitations of Claim 3, wherein the method comprises directing said hot medium from said vehicle exhaust system source of waste heat into said first waste heat recovery pipe end installed to said vehicle exhaust system by said first flange and into said waste heat recovery pipe, wherein said multiple N-junction sections and said multiple P-junction sections produce an electrical current that is directed to said electrical connectors and said external circuit thereby harvesting energy.
Nishijima does not teach that the N-type and P-type legs of the thermoelectric device of his invention are prepared in the manner required by Claim 3.
However, he does teach that the annular P-type and N-type legs of the device of his invention, as well as the insulating separator structures separating the N-type and P-type legs, are provided by a spraying process (paragraphs [0069]-[0070]).
To solve the same problem of providing an annular thermoelectric waste heat harvesting device, Nemir teaches a method of providing an annular thermoelectric device on a waste heat recovery pipe (Fig. 11, paragraphs [0256]-[0258]).
Nemir teaches that the method of his invention is simple, can be automated, and allows for volume production (paragraph [0256]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used the method of Nemir to form the thermoelectric heat pipe structures in the device of Nishijima, because Nemir teaches that the method of his invention is simple, can be automated, and allows for volume production (paragraph [0256]).

The method shown in Fig. 11 of Nemir comprises a step of providing an N-material spray 140 containing N-material wherein said N-material is/can be directed to said outer surface of said waste heat recovery pipe (Fig. 11, paragraph [0256]).
The method shown in Fig. 11 of Nemir comprises a step of coating said waste heat recovery pipe with multiple sections of said N-material by rotating said waste heat recovery pipe and using said N-material spray to direct said N-material to said outer surface of said pipe producing multiple N-junction sections on said waste heat recovery pipe. This is shown in Fig. 11 of Nemir and described in paragraph [0256]), by describing the formation of multiple annular rings of N- and P-type materials. This is further shown in Figs. 16b, 17a, and 17b of Nemir as the formation of rings of N-type material 183 (paragraph [0269]).
The method shown in Fig. 11 of Nemir comprises a step of providing a P-material spray 141 containing P-material wherein said P-material is/can be directed toward said outer surface of said waste heat recovery pipe (Fig. 11, paragraph [0256]). 
The method shown in Fig. 11 of Nemir comprises a step of coating said waste heat recovery pipe with a multiple sections of said P-material by rotating said pipe and using said P-material spray to direct said P-material toward said outer surface of said pipe producing multiple P-junction sections on said waste heat recovery pipe. This is shown in Fig. 11 of Nemir and described in paragraph [0256]), by describing the formation of multiple annular rings of N- and P-type materials. This is further shown in Figs. 16b, 17a, and 17b of Nemir as the formation of rings of P-type material 182 (paragraph [0269]).
The method shown in Fig. 11 of Nemir comprises a step of providing a separator material spray 139 containing separator material (i.e. a dielectric material) that can be directed between said N-material and said P-material on said pipe (Fig. 11, paragraph [0256]).
The method shown in Fig. 11 of Nemir comprises a step of positioning a multiple separator sections made of a said separator material 139 on said waste heat recovery pipe between said multiple N-junction sections and said multiple P- junction sections by rotating said waste heat recovery pipe and 
Specifically, Nemir teaches that the dielectric materials 139 can be sprayed at desired locations along the pipe (paragraph [0256]), and Fig. 17 shows the disposition of dielectric material 178 in regions 181 separating adjacent regions of N-type and P-type materials (paragraph [0267]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have sprayed dielectric separator material between adjacent N-type and P-type regions of the device, based on the disclosure of Figs. 11 and 17 of Nemir.
The method of Nemir further comprises a step of providing electrical connectors 186 electrically connected to said multiple N-junction sections and said multiple P-junction sections (Fig. 17, paragraph [0270]).
In reference to Claim 4, Nishijima teaches that the device of his invention is used in a gasoline powered vehicle (paragraph [0004]).
This disclosure teaches the limitations of Claim 4, wherein the step of locating a vehicle exhaust source of waste heat comprises locating a gasoline powered vehicle exhaust source of waste heat.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishijima, et al. (U.S. Patent Application Publication 2005/0217714 A1), in view of Nemir, et al. (U.S. Patent Application 2010/0154855 A1), as applied to Claim 3, and further in view of Dannoux, et al. (WO2010/051219 A1, with reference made to patent family document U.S. Patent Application Publication 2011/0197941 A1).
In reference to Claim 5, modified Nishijima does not teach that the step of locating a vehicle exhaust source of waste heat comprises locating a diesel powered vehicle exhaust source of waste heat 
To solve the same problem of providing tubular thermoelectric devices disposed around a pipe carrying vehicle exhaust, wherein the thermoelectric devices harvest waste heat from the vehicle exhaust, Dannoux teaches a tubular thermoelectric device, in which the tubular thermoelectric device comprises 
Dannoux further teaches that harvesting waste heat from vehicles that burn gasoline or diesel fuel increases the efficiency of the vehicle (paragraph [0003]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used the device of modified Nishijima to harvest the waste heat from a vehicle exhaust that burns diesel fuel, instead of gasoline, because Dannoux teaches (1) that exhaust is a suitable hot medium for use in a pipe-based thermoelectric waste heat harvesting apparatus, and (2) Dannoux further teaches that harvesting waste heat from vehicles that burn gasoline or diesel fuel increases the efficiency of the vehicle (paragraph [0003]).
Using the device of modified Nishijima to harvest the waste heat from a vehicle exhaust that burns diesel fuel teaches the limitations of Claim 5, wherein the step of locating a source of waste heat/locating a source of vehicle exhaust source of waste heat comprises locating a diesel powered vehicle exhaust source of waste heat. 

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not fully persuasive.
The Applicant’s arguments on pages 4-5 directed toward the rejections under 35 U.S.C. 112(a), 112(b), and 112(d) are persuasive. These rejections are withdrawn.
The Applicant’s arguments on pages 11-18 that the applied prior art does not teach the limitations of independent Claim 3 are not persuasive.
 The Applicant argues on pages 11-12 that neither Nishijima nor Nemir teaches “providing a N-material spray containing N-material wherein said N-material can be directed to said outer surface of said waste heat recovery pipe.” 
This argument is not persuasive. All arguments directed toward the position that Nishijima does not teach this limitation are not persuasive, because Nishijima is not used to teach this limitation. The 
The Applicant argues on pages 12-13 that neither Nishijima nor Nemir teaches “coating waste heat recovery pipe… with N-material.” 
This argument is not persuasive. All arguments directed toward the position that Nishijima does not teach this limitation are not persuasive, because Nishijima is not used to teach this limitation. The Examiner respectfully maintains the position that Nemir teaches this limitation (Nemir, Fig. 11, paragraph [0256]), because Nemir explicitly teaches that the thermoelectric materials are provided by spraying the thermoelectric material (which includes both N-type and P-type materials) onto the outer surface of a pipe, coating the waste heat recovery pipe of the combination with N-type material.
The Applicant argues on page 14 that neither Nishijima nor Nemir teaches “providing a P-material spray … to said outer surface.” 
This argument is not persuasive. All arguments directed toward the position that Nishijima does not teach this limitation are not persuasive, because Nishijima is not used to teach this limitation. The Examiner respectfully maintains the position that Nemir teaches this limitation (Nemir, Fig. 11, paragraph [0256]), because Nemir explicitly teaches that the thermoelectric materials are provided by spraying the thermoelectric material (which includes both N-type and P-type materials) onto the outer surface of a pipe.   
The Applicant argues on pages 15-16 that neither Nishijima nor Nemir teaches “coating waste heat recovery pipe… with P-material.” 
This argument is not persuasive. All arguments directed toward the position that Nishijima does not teach this limitation are not persuasive, because Nishijima is not used to teach this limitation. The Examiner respectfully maintains the position that Nemir teaches this limitation (Nemir, Fig. 11, paragraph [0256]), because Nemir explicitly teaches that the thermoelectric materials are provided by spraying the thermoelectric material (which includes both N-type and P-type materials) onto the outer surface of a pipe, coating the waste heat recovery pipe of the combination with P-type material.

This argument is not persuasive. All arguments directed toward the position that Nishijima does not teach this limitation are not persuasive, because Nishijima is not used to teach this limitation. The Examiner respectfully maintains the position that Nemir teaches this limitation (Nemir, Fig. 11, paragraph [0256]), because Nemir explicitly teaches that the method of his invention comprises providing a separator material spray 139 containing separator material (i.e. a dielectric material) that can be directed between said N-material and said P-material on said pipe (Fig. 11, paragraph [0256]).
The Applicant argues on pages 17-18 that neither Nishijima nor Nemir teaches “positioning multiple separator sections.” 
This argument is not persuasive. All arguments directed toward the position that Nishijima does not teach this limitation are not persuasive, because Nishijima is not used to teach this limitation. The Examiner respectfully maintains the position that Nemir teaches this limitation (Nemir, Fig. 11, paragraph [0256]), because Nemir explicitly teaches that the method of his invention comprises providing a separator material spray 139 containing separator material (i.e. a dielectric material) that can be directed between said N-material and said P-material on said pipe (Fig. 11, paragraph [0256]), to provide multiple separator sections, as in the device of Nishijima.
The Applicant’s arguments on pages 19-20 regarding the rejections of the dependent claims appear to be directed to the previously-addressed arguments regarding the independent claim, and will not be fully addressed.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.